                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KEVIN LINN                                                                          PLAINTIFF
ADC #119571

v.                                   No: 5:17-cv-00038 JM-PSH


JEREMY ANDREWS, et al.                                                             DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Recommended Disposition should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that the defendants’ motion for summary judgment (Doc.

No. 110) is granted, and this case is dismissed with prejudice.




       DATED this 22nd day of May, 2019.



                                                            _______________________________
                                                            UNITED STATES DISTRICT JUDGE
